 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF CALIFORNIA
10   DEBRA ESTERCES,                          CASE NO.: 2:18-cv-01121-TLN-KJN
11                Plaintiff,
                                             ORDER ON STIPULATION TO EXTEND
12          v.                               FACT DISCOVERY CUTOFF
13   SOUTHERN MONO
     HEALTHCARE DISTRICT DBA                 District Judge:   Hon. Troy L. Nunley
14   MAMMOTH HOSPITAL; AND                   Magistrate Judge: Hon. Kendall J. Newman
     DOES 1 THROUGH 10,
15                                            Action Filed: May 4, 2018
                  Defendants.                 Trial Date: None Set
16
17
18          Pending before the Court is the Stipulation to Extend the Fact Discovery
19   Cutoff, filed by Plaintiff Debra Esterces and Defendant Southern Mono Healthcare
20   District (“SMHD”). Upon review of the stipulation, the Court finds good cause for
21   the extension requested.
22          The parties shall have until April 17, 2019 to complete all discovery, with the
23   exception of expert discovery.
24   IT IS SO ORDERED.
25   Dated: February 4, 2019
26
27
                                    Troy L. Nunley
28                                  United States District Judge
                                              -1-
                    ORDER ON STIPULATION TO EXTEND FACT DISCOVERY CUTOFF
     1725739v1                                                 Case No. 2:18-cv-01121-TLN-KJN
